DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This OA is in response to the amendment filled on 3/2/2022 that has been entered, wherein claims 25-40 are pending and claims 1-24 are canceled.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
Fin-type field effect transistor with stress application layer.
Claim Rejections - 35 USC § 112

The rejection of claim 40 under 35 U.S.C. 112(b) is withdrawn in light of Applicant’s amendment of 3/2/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 25-29 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izumida (US 2007/0210355 A1) in view of Zhu et al. (US 2006/0160317 A1) as cited in the IDS of 11/13/2020, both of record.
Regarding claim 25, Izumida teaches a semiconductor device(Fig. 17) comprising: 
a layer(19, ¶0062); and 	
a sidewall insulating film(23, ¶0065), 
wherein in a plan view(Fig. 12) of the semiconductor device, the sidewall insulating film(23, ¶0065) surrounds the layer(19, ¶0062). 

    PNG
    media_image1.png
    797
    479
    media_image1.png
    Greyscale



Izumida does not state the layer(19, ¶0062) is a stress application layer, however Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083). 

Zhu teaches a nitride layer of a semiconductor device(Fig. 9) comprising a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Regarding claim 26, Izumida teaches the semiconductor device according to claim 25, wherein the layer(19, ¶0062) is silicon nitride(¶0062).

Izumida does not state the layer(19, ¶0062) is a stress application layer, however Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083). 

Zhu teaches a nitride layer of a semiconductor device(Fig. 9) comprising a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Regarding claim 27, Izumida teaches the semiconductor device according to claim 25, wherein the sidewall insulating film(23, ¶0065) is silicon nitride(¶0065).

Regarding claim 28, Izumida teaches the semiconductor device according to claim 25, further comprising: 
a gate electrode(4, ¶0062); and 
wherein in a first cross-sectional view of the semiconductor device(Fig. 17), the sidewall insulating film(23, ¶0065) surrounds the layer(19, ¶0062) and the gate electrode(4, ¶0062).

Izumida does not state the layer(19, ¶0062) is a stress application layer, however Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083). 

Zhu teaches a nitride layer of a semiconductor device(Fig. 9) comprising a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Regarding claim 29, Izumida teaches the semiconductor device according to claim 28, wherein a second cross-sectional view of the semiconductor device(Fig. 22, ¶0104, it is noted the sidewall insulating film 23 is not illustrated for simplicity), the sidewall insulating film(23, ¶0065) surrounds the layer(19, ¶0062) and the gate electrode(4, ¶0062).

Izumida does not state the layer(19, ¶0062) is a stress application layer, however Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083). 

Zhu teaches a nitride layer of a semiconductor device(Fig. 9) comprising a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Regarding claim 40, Izumida teaches the semiconductor device according to claim 25, wherein the semiconductor device transistor is a fin-type field effect transistor(¶0007).

Claims 30-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Izumida (US 2007/0210355 A1) and Zhu et al. (US 2006/0160317 A1) as cited in the IDS of 11/13/2020, as applied to claim 25 above further in view of Cheng et al. (US 2009/0294800 A1) all of record.
Regarding claim 30, Izumida teaches the semiconductor device according to claim 29, further comprising: 
a gate insulating film(15, ¶0061).

Izumida does not state the layer(19, ¶0062) is a stress application layer, wherein in the first cross-sectional view of the semiconductor device(Fig. 17), the gate electrode(4, ¶0062) is between the layer(19, ¶0062) and the gate insulating film(15, ¶0061). However, Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083). 

Zhu teaches a nitride layer of a semiconductor device(Fig. 9) comprising a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Izumida and Zhu do not teach in the first cross-sectional view of the semiconductor device(Fig. 17), the gate electrode(4, ¶0062) is between the layer(19, ¶0062) and the gate insulating film(15, ¶0061). 

Cheng teaches a semiconductor device(Fig. 6) wherein in the first cross-sectional view of the semiconductor device(Fig. 6b), the gate electrode(72, ¶0068) is between the stress application layer(74, ¶0068) and the gate insulating film(70, ¶0062, ¶0065). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Izumida, so that in the first cross-sectional view of the semiconductor device, the gate electrode is between the stress application layer and the gate insulating film, as taught by Cheng, in order to use a high-K dielectric material for the gate insulating layer(¶0065).

Regarding claim 31, Izumida teaches the semiconductor device according to claim 30, wherein in the second cross-sectional view of the semiconductor device(Fig. 22), the gate electrode(4, ¶0062) is between the layer(19, ¶0062) and the gate insulating film(15, ¶0061).

Izumida does not state the layer(19, ¶0062) is a stress application layer, wherein in the first cross-sectional view of the semiconductor device(Fig. 17), the gate electrode(4, ¶0062) is between the layer(19, ¶0062) and the gate insulating film(15, ¶0061). However, Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083). 

Zhu teaches a nitride layer of a semiconductor device(Fig. 9) comprising a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Regarding claim 32, Izumida teaches the semiconductor device according to claim 30, further comprising: 
a semiconductor substrate(2, 11, ¶0058), wherein in the second cross-sectional view of the semiconductor device(Fig. 22), the gate insulating film(15, ¶0061) is between the gate electrode(4, ¶0062) and a semiconductor region(13,  ¶0059) of the semiconductor substrate(2, 11, ¶0058).

Regarding claim 33, Izumida teaches the semiconductor device according to claim 32, wherein the semiconductor region(13,  ¶0059) is between a first source/drain region(SE,  ¶0059) of the semiconductor substrate(2, 11, ¶0058) and a second source/drain region(DE,  ¶0059) of the semiconductor substrate(2, 11, ¶0058).

Regarding claim 34, Izumida teaches the semiconductor device according to claim 33. In the embodiment of Fig. 17, Izumida does not disclose the first source/drain region(SE,  ¶0059) is formed from a mixed crystal layer including silicon and atoms different in lattice constant from silicon.

In the embodiment of Fig. 35, Izumida teaches the first source/drain region(32,  SE ¶0139-0140) is formed from a mixed crystal layer including silicon and atoms different in lattice constant from silicon(32,  ¶0139-0140, epitaxial SiGe). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the embodiment of Fig. 17 of Izumida, so that the first source/drain region is formed from a mixed crystal layer including silicon and atoms different in lattice constant from silicon as taught by the embodiment of Fig. 35 of Izumida, the embodiments of Izumida can be appropriately combined with each other as long as it is technically feasible, and such combinations are also encompassed within the scope of the invention of Izumida(¶0146).

Regarding claim 35, Izumida teaches the semiconductor device according to claim 34. In the embodiment of Fig. 17, Izumida does not disclose the mixed crystal layer comprises silicon and germanium.
In the embodiment of Fig. 35, Izumida teaches the mixed crystal layer comprises silicon and germanium(32,  ¶0139-0140, epitaxial SiGe). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of the embodiment of Fig. 17 of Izumida, so that the mixed crystal layer comprises silicon and germanium as taught by the embodiment of Fig. 35 of Izumida, the embodiments of Izumida can be appropriately combined with each other as long as it is technically feasible, and such combinations are also encompassed within the scope of the invention of Izumida(¶0146).

Regarding claim 36, Izumida teaches the semiconductor device according to claim 30, further comprising: a hard mask(17, ¶0061, SiN) that is thicker(Fig. 22) that the gate insulating film(15, ¶0061).

Regarding claim 37, Izumida teaches the semiconductor device according to claim 36, wherein the hard mask(17, ¶0061, SiN) is a material(¶0061, SiN vs SiO) that differs from the gate insulating film(15, ¶0061).

Regarding claim 38, Izumida teaches the semiconductor device according to claim 36, but is silent in regards to in the first cross- sectional view of the semiconductor device(Fig. 17), the hard mask(17, ¶0061, SiN) is between the gate insulating film(15, ¶0061) and the semiconductor region(13,  ¶0059).

Cheng teaches a semiconductor device(Fig. 6) wherein in the first cross-sectional view of the semiconductor device(Fig. 6b),  the hard mask(60, ¶0074) is between the gate insulating film(70, ¶0062, ¶0065) and the semiconductor region(52, ¶0075). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Izumida, so that in the first cross-sectional view of the semiconductor device, the hard mask is between the gate insulating film and the semiconductor region, as taught by Cheng, in order to use a high-K dielectric material for the gate insulating layer(¶0065).

Regarding claim 39, Izumida teaches the semiconductor device according to claim 36, but is silent in regards to in the second cross- sectional view of the semiconductor device(Fig. 22), the hard mask(17, ¶0061, SiN) is between the semiconductor region(13,  ¶0059) and the gate insulating film(15, ¶0061).

Cheng teaches a semiconductor device(Fig. 6) wherein in the second cross-sectional view of the semiconductor device(Fig. 6b),  the hard mask(60, ¶0074) is between the semiconductor region(52, ¶0075) and the gate insulating film(70, ¶0062, ¶0065). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device of Izumida, so that in the first cross-sectional view of the semiconductor device, the hard mask is between the semiconductor region and the gate insulating film, as taught by Cheng, in order to use a high-K dielectric material for the gate insulating layer(¶0065).

Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Regarding claim 25, Applicant argue FIG. 12 of Izumida teaches the presence of a sidewall insulating layer 23. FIG. 12 of Izumida also depicts that the insulating layer 17, the gate electrode 4, and the insulating layer 19 are successively laminated on the channel section 13. However, no stress application layer is present in FIG. 12 of Izumida.

The examiner respectfully submits that while Izumida does not state the layer(19, ¶0062) is a stress application layer, Izumida does teach the layer(19, ¶0062) comprises the silicon nitride(¶0065) and that silicon nitride has an intrinsic stress that can perform the function of stress application(¶0083) similar to that of the stress application layer 47 of instant application(PGPub ¶0286). Since the material of layer 19 of Izumida is the same material of the stress application layer 47 of instant application it can perform the same function. Further, Zhu teaches using a silicon nitride layer as a stress application layer(28, ¶0027).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the layer of Izumida to make it a stress application layer, as taught by Zhu, in order to enhance the stress in the channel of the semiconductor device(¶0027).

Applicants further argue regarding the interpretation of "plan view" as set forth in the Office Action, the claimed term "comprising" is not in any way open to the broad and unreasonable interpretation posited by the Office Action. Ex Parte Haymond, 41 USPQ2d 1217, 1220 (Bd. Pat. App. & Int. 1996)(Rejection of the Examiner is reversed). FIG. 12 is a schematic view showing the dopant distribution in the source 
extension region SE, the drain extension region DE, and the channel section 13 
therebetween. In this regard, Izumida fails to teach that FIG. 12 is a plan view.
The examiner respectfully submits that plan view is defined as “the appearance of an object as seen from above”( https://www.merriam-webster.com/dictionary/plan%20view).  Fig. 12 is a 3d rendering of the semiconductor device of Izumida and it can be seen from above that sidewall insulating film(23, ¶0065) surrounds the layer(19, ¶0062).

Applicants argue the plan view in FIG. 3 of Izumida fails to disclose, teach or suggest that: in a plan view of the semiconductor device, a sidewall insulating film (23) surrounds the stress liner (6).

The examiner respectfully submits that silicon nitride 19, not stress liner 6, is interpreted as the stress application layer. Fig. 12 is a 3d rendering of the semiconductor device of Izumida and it can be seen from above that sidewall insulating film(23, ¶0065) surrounds the layer(19, ¶0062).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892